Citation Nr: 1741827	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes.

(The matter of an initial rating in excess of 10 percent for iridodialysis of the right eye with glaucoma and photophobia is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 2006.  Official records also reflect that he is a Persian Gulf Veteran who served in the Southwest Asia (SWA) Theater of operations, to include service in Saudi Arabia from September 1990 to April 1991 and Iraq from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision (and January 2007 notification letter) by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for injury to the great toes of each foot.

In May 2009, a Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing has been associated with the record.  

The issue on appeal was remanded by the Board for further development in July 2010, September 2012, July 2014 and August 2016.  

The July 2014 Board decision also granted service connection for a right knee disability and remanded the matter of service connection for a left knee disability.  By a September 2014 rating decision, the RO implemented the Board's grant of service connection for a right knee disability and assigned separate 10 percent ratings for knee instability and limitation of flexion from March 1, 2006.  In a subsequent April 2016 rating decision, the RO granted service connection for left knee arthritis, rated zero percent from March 1, 2006 and 10 percent from March 16, 2013, and instability, rated 10 percent from September 27, 2012 and zero percent from April 4, 2016.  As this represents a complete grant of the Veteran's claim of service connection for a left knee disability, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also on appeal is the matter of an increased rating for iridodialysis of the right eye with glaucoma and photophobia; this matter is before another VLJ who conducted a hearing on the issues in February 2016; as such, it will be addressed by that VLJ in a separate decision.


FINDING OF FACT

Bilateral onychomycosis of the bilateral great toes had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection of onychomycosis of the great toes are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran has alleged, essentially, that he sustained a cold injury of his great toes in service, or that he contracted a fungal infection of the great toes on active duty.  Repeated examinations have found no objective evidence corroborating a cold injury of the digits, and service treatment records are also silent regarding such.  However, the occurrence of a fungal infection of the left and right great toes, diagnosed as onychomycosis, has been identified during the appellate period, qualifying as a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

While VA examiners have offered negative opinions regarding a nexus between the infection and service, such have been based on the absence of documentary treatment records from periods of active duty.  However, the Veteran has consistently reported having had foot and toe problems during his service, on regular examinations and in treatment.  In April 2000, for example, he was diagnosed with Athlete's Foot.  Although no care provider diagnosed onychomycosis in service, the Veteran has competently and credibly reported that he had flakey and discolored toenails in service; examiners have not considered this credible evidence of toenail infection in setting forth their rationales.

The Board accepts the Veteran's statements regarding his toenails, and finds that, given the association of such symptoms with diagnosed onychomycosis, the evidence of record is at least in equipoise regarding the onset of the current disability in service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for onychomycosis of the bilateral great toes is warranted.


ORDER

Service connection for onychomycosis of the bilateral great toes is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


